Case: 21-1495   Document: 49     Page: 1   Filed: 07/07/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 TRIS PHARMA, INC.,
                   Plaintiff-Appellee

                            v.

         ACTAVIS LABORATORIES FL, INC.,
                Defendant-Appellant
               ______________________

                       2021-1495
                 ______________________

     Appeal from the United States District Court for the
 District of Delaware in Nos. 1:14-cv-01309-CFC, 1:15-cv-
 00393-CFC, 1:15-cv-00969-CFC, Judge Colm F. Connolly.
                  ______________________

                  Decided: July 7, 2022
                 ______________________

     ERROL TAYLOR, Milbank LLP, New York, NY, argued
 for plaintiff-appellee. Also represented by JORDAN
 BENJAMIN FERNANDES; MONICA ARNOLD, LAUREN NICOLE
 DRAKE, Los Angeles, CA.

     BRIAN TIMOTHY BURGESS, Goodwin Procter LLP, Wash-
 ington, DC, argued for defendant-appellant. Also repre-
 sented by JORDAN BOCK, Boston, MA; ALEXANDRA D.
 VALENTI, New York, NY; ELIZABETH HOLLAND, Allen &
Case: 21-1495     Document: 49        Page: 2    Filed: 07/07/2022




 2           TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.



 Overy LLP, New York, NY; WILLIAM G. JAMES, II, Washing-
 ton, DC.
                ______________________

     Before MOORE, Chief Judge, CHEN and HUGHES, Circuit
                           Judges.
 CHEN, Circuit Judge.
     Appellant Tris Pharma, Inc. (Tris) owns U.S. Patent
 Nos. 8,465,765 (’765 patent), 8,563,033 (’033 patent), and
 8,778,390 (’390 patent). Tris asserted claims of all three
 patents against Appellee Actavis Laboratories FL, Inc. (Ac-
 tavis) in the United States District Court for the District of
 Delaware. Following a five-day bench trial, the district
 court held that all asserted claims would have been obvious
 under 35 U.S.C. § 103. Tris Pharma, Inc. v. Actavis Lab’ys
 FL, Inc., 276 F. Supp. 3d 226, 249 (D. Del. 2017). In Sep-
 tember 2017, Tris appealed the district court’s decision to
 this court. We held that the district court “failed to make
 the necessary factual findings and provide sufficient anal-
 ysis of the parties’ arguments to permit effective appellate
 review.” Tris Pharma, Inc. v. Actavis Lab’ys FL, Inc., 755
 F. App’x 983, 989 (Fed. Cir. 2018) (Tris I). Accordingly, we
 vacated and remanded for further fact-finding. 1 Id. at 993.
 On remand, the district court considered the trial record,


       1 On appeal, Tris argues that our 2018 vacatur pre-
 served certain fact-findings made by the district court. Ap-
 pellant’s Br. 34–36. For the avoidance of doubt, our 2018
 decision vacated the district court’s decision in its entirety
 and “invite[d] the district court to reconsider all the evi-
 dence of objective indicia in its overall determination of ob-
 viousness.” Tris I at 984, 993; see also State Indus., Inc. v.
 Mor-Flo Indus., Inc., 948 F.2d 1573, 1577 (Fed. Cir. 1991)
 (finding that a district court’s findings could not constitute
 law of the case where the court’s decision was vacated and
 the court was instructed to reconsider).
Case: 21-1495    Document: 49        Page: 3    Filed: 07/07/2022




 TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.         3



 post-trial record, and the parties’ post-remand briefing.
 Tris Pharma, Inc. v. Actavis Lab’ys FL, Inc., 503 F. Supp.
 3d 183, 185 (D. Del. 2020) (Remand Decision). Based on its
 review, the district court concluded that Actavis failed to
 prove by clear and convincing evidence that a person of or-
 dinary skill in the art would have been motivated to com-
 bine the prior art references with a reasonable expectation
 of success. Id. at 202–03. Accordingly, the district court
 held that Actavis failed to show that the challenged claims2
 would have been obvious. Id. This appeal followed. Be-
 cause the district court’s conclusions are not clearly erro-
 neous, we affirm.
                                 I
                                A
     The asserted claims relate to a liquid methylphenidate
 (MPH) oral suspension with certain pharmacodynamic and
 pharmacokinetic properties. ’765 patent col. 1 ll. 52–55;
 ’033 patent col. 1 ll. 58–61; ’390 patent col. 1 ll. 63–66.
 MPH is an active ingredient in several pharmaceutical for-
 mulations used to treat, inter alia, attention deficit hyper-
 activity disorder. See, e.g., ’033 patent col. 21 ll. 17–29.
 Claim 10 of the ’033 patent, which depends from claims 1
 and 9, is exemplary:
     1. A methylphenidate aqueous extended release
     oral suspension comprising (1) an immediate re-
     lease methylphenidate component, (2) a sustained
     release methylphenidate component, and (3) water,
     said suspension having a pH of about 3.5 to
     about 5,



     2   The claims at issue on remand and in this appeal
 are claims 6 and 20 of the ’765 patent, claims 4 and 10 of
 the ’033 patent, and claims 15, 16, and 20 of the ’390 pa-
 tent. Remand Decision at 185; see also Appellant’s Br. 6.
Case: 21-1495    Document: 49       Page: 4    Filed: 07/07/2022




 4         TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.



         wherein said suspension provides a single
         mean average plasma concentration peak and
         a therapeutically effective plasma profile for
         about 12 hours for methylphenidate, and
         wherein the suspension has a pharmacokinetic
         profile in which the single mean plasma con-
         centration peak for methylphenidate has an
         area under the curve (AUC)0∞ of about 114 to
         about 180 ng-hr/mL, Cmax of about 11 to about
         17 ng/mL, Tmax of about 4 to about 5.25 hours,
         and T1/2 of about 5 to about 7 hours following a
         single oral administration of said suspension at
         a dose equivalent to 60 mg racemic
         methylphenidate HCl in adults.
                             ***
     9. A method for treating a patient having a condi-
     tion susceptible to treatment with methylpheni-
     date, the method comprising administering to the
     patient the suspension according to claim 1,
     wherein said suspension provides a therapeutically
     effective amount of methylphenidate within
     45 minutes after administering of said suspension
     and a single average plasma concentration peak.
     10. The method according to claim 9, wherein the
     suspension which has a pH from about 4 to
     about 4.5.
     The limitations relevant to the district court’s remand
 determinations and this appeal are “aqueous,” “therapeu-
 tically effective plasma profile . . . for about 12 hours”
 (12-hour duration), “therapeutically effective amount of
 methylphenidate within 45 minutes” (45-minute onset),
 “Tmax of about 4 to about 5.25 hours” (early Tmax range), and
 “single mean plasma concentration peak” (single mean
 peak). Aside from “aqueous,” these properties describe the
 change in concentration of MPH in the patient’s
Case: 21-1495       Document: 49       Page: 5      Filed: 07/07/2022




 TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.               5



 bloodstream over time. A 12-hour duration indicates that
 the formulation has an “extended release” whereby it
 achieves clinical effects for about 12 hours. ’033 patent
 col. 4 ll. 15–24, col. 17 ll. 34–39, col. 22 ll. 4–6, col. 37 ll. 28–
 31. A 45-minute onset indicates that the formulation
 reaches therapeutically effective levels of MPH within 45
 minutes of administration. Id. col. 4 ll. 21–23, col. 5 ll. 5–
 8, col. 21 ll. 39–42, col. 25 ll. 22–25. Following administra-
 tion, the concentration of MPH in the patient’s bloodstream
 will vary due to chemical and biological processes and will
 eventually reach a maximum. A Tmax of about 4 to about
 5.25 hours indicates that the maximum concentration oc-
 curs about 4 to 5.25 hours after administration. Id. col. 4
 ll. 43–45, col. 19 ll. 22–31, col. 36 l. 31. The single mean
 peak limitation describes the shape of the concentration
 curve, conveying that the concentration over time has only
 one maximum. See, e.g., id. FIG. 3.
     All of the claims at issue require a liquid MPH formu-
 lation with a 12-hour duration and single mean peak.
 Claim 20 of the ’765 patent additionally requires a 45-mi-
 nute onset, while claim 6 of the ’765 patent, claim 4 of the
 ’033 patent, and claims 15, 16, and 20 of the ’390 patent
 require the early Tmax range. Only claim 10 of the ’033 pa-
 tent, set forth above, encompasses all of these features.
                                  B
     Both in the original district court proceeding and on re-
 mand, Actavis relied on five commercially available MPH
 formulations (Concerta®, Daytrana®, Focalin XR®, Meta-
 date CD®, and Ritalin LA®), U.S. Patent Application Publi-
 cation No. 2010/0260844 (Scicinski), and several scientific
 articles as prior art. Remand Decision at 191; see also
 Tris I at 985. The references disclose various subsets of the
 claim limitations, but no single reference discloses all of the
 limitations in any given claim. Remand Decision at 195.
 For example, the district court found that Concerta® has a
 12-hour duration and a Tmax that overlaps with the claimed
Case: 21-1495    Document: 49       Page: 6    Filed: 07/07/2022




 6         TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.



 Tmax range. Id. at 191. However, Concerta® is a tablet (not
 liquid) with a bimodal (not single) mean peak and an onset
 time greater than 45 minutes. Id. at 191–93. Similarly,
 the district court found that the hypothetical formulation
 described in Scicinski discloses a 12-hour duration, a single
 mean peak, and a Tmax within the claimed range but does
 not disclose a 45-minute onset or a liquid formulation. Id.
 at 193–95.
                               C
     On remand, the district court found that Actavis failed
 to demonstrate by clear and convincing evidence that a
 skilled artisan would have been motivated to combine prior
 art references disclosing certain subsets of the claimed fea-
 tures with a reasonable expectation of success. Id. at 203.
     For claim 20 of the ’765 patent, which claims a 45-mi-
 nute onset but not the early Tmax range, the district court
 found that Actavis failed to prove by clear and convincing
 evidence that “an artisan of ordinary skill would have been
 motivated to combine with a reasonable expectation of suc-
 cess a liquid MPH formulation with a single mean peak,
 12-hour duration, and 45-minute onset.” Remand Decision
 at 202. In particular, the district court found that Actavis
 did not present evidence demonstrating that a skilled arti-
 san would have pursued a single mean peak concentration
 profile. Id. at 196–200, 202–03. Instead, Actavis only
 showed that single or bimodal peaks were potential options
 and the prior art taught away from using a single mean
 peak. Id. at 196–200, 202–03. The district court also found
 that the evidence the parties presented regarding objective
 indicia of nonobviousness supported that conclusion. That
 evidence indicated that a liquid formulation with the
 claimed pharmacokinetic and pharmacodynamic proper-
 ties was “an unexpected result,” particularly in light of ev-
 idence that there was a “long-felt unmet need” for such a
 formulation. Id. at 200–01.
Case: 21-1495     Document: 49       Page: 7    Filed: 07/07/2022




 TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.         7



      For claim 6 of the ’765 patent, claim 4 of the ’033 pa-
 tent, and claims 15, 16, and 20 of the ’390 patent, all of
 which claim the early Tmax range but not the 45-minute on-
 set, the district court found that Actavis failed to show that
 “an artisan of ordinary skill would have been motivated to
 combine with a reasonable expectation of success a liquid
 MPH formulation with a single mean peak, 12-hour dura-
 tion, and the claimed Tmax range.” Remand Decision at 203.
 For this group of claims, Actavis relied on only Scicinski to
 argue that the claims are invalid as obvious. Id. The dis-
 trict court found that while Scicinski discloses “the single
 mean peak, 12-hour duration, and claimed Tmax range . . .
 [t]he asserted claims require that the invention be a liquid
 formulation of MPH.” Id. Specifically, the district court
 found that Actavis failed to demonstrate that Scicinski
 teaches a liquid formulation with the desired characteris-
 tics or that Scicinski provides any data or explanation as to
 why a liquid formulation could achieve the desired phar-
 macokinetic or pharmacodynamic properties.              Id. at
 201–02.
     Because claim 10 of the ’033 patent requires both the
 45-minute onset and early Tmax range, the district court
 found that Actavis failed to demonstrate a motivation to
 combine with a reasonable expectation of success for the
 same reasons. Id. at 202, 203. Accordingly, the district
 court held that all of the asserted claims would not have
 been obvious. Actavis appealed and we have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(1).
                                II
                                A
     Obviousness is a mixed question of law and fact. We
 review the district court’s legal conclusions regarding obvi-
 ousness de novo and any factual findings for clear error.
 Merck Sharp & Dohme Corp. v. Hospira, Inc., 874 F.3d 724,
 728 (Fed. Cir. 2017). Whether there is a motivation to com-
 bine with a reasonable expectation of success is one such
Case: 21-1495     Document: 49       Page: 8    Filed: 07/07/2022




 8          TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.



 factual issue. Id. (citing In re Gartside, 203 F.3d 1305, 1316
 (Fed. Cir. 2000)). Whether objective indicia support a find-
 ing of nonobviousness is another. Id. (citing Merck & Cie v.
 Gnosis S.P.A., 808 F.3d 829, 833 (Fed. Cir. 2015)). A fac-
 tual finding is clearly erroneous only if “despite some sup-
 porting evidence, we are left with the definite and firm
 conviction that a mistake has been made.” Merck, 874 F.3d
 at 728.
                                B
      On appeal, Actavis argues that the district court erred
 in finding no motivation to combine with a reasonable ex-
 pectation of success. However, the district court’s findings
 are supported by the record and Actavis has failed to show
 any clear error by the district court. On remand, the dis-
 trict court considered and weighed the evidence presented
 in the parties’ post-remand briefing, post-trial briefing, the
 trial record, and the pretrial order. Remand Decision at
 185. In light of that record, the district court engaged in
 the further fact-finding requested by this court regarding
 whether the prior art rendered the challenged claims obvi-
 ous and ultimately concluded Actavis had not met its bur-
 den regarding motivation to combine or reasonable
 expectation of success. Id. at 202–03; see also Tris I at 990
 & n.5 (explaining that “Actavis needs to demonstrate that
 a skilled artisan would have been motivated to create a liq-
 uid formulation of MPH” that “use[s] a single mean peak
 [pharmacokinetic] profile to achieve a formulation with a
 45-minute onset of action and/or a 12-hour duration of ef-
 fect with a reasonable expectation of success”).
                 1. 45-Minute Onset Claims
     For claim 20 of the ’765 patent, requiring a 45-minute
 onset but not a particular Tmax, Actavis argued, without
 supporting evidence, only that a skilled artisan would have
 been generally motivated to use a single mean peak con-
 centration profile. Remand Decision at 196. The district
 court found that, even accepting Actavis’s argument, this
Case: 21-1495     Document: 49       Page: 9    Filed: 07/07/2022




 TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.         9



 was insufficient to show that a skilled artisan would have
 been motivated to combine a single mean peak profile with
 “a liquid formulation with a 12-hour duration and 45-mi-
 nute onset” to achieve the claimed invention. Id.; see also
 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (ex-
 plaining that there must be “a reason” for a skilled artisan
 “to combine the elements in the way the claimed new in-
 vention does”). Additionally, the district court reasonably
 found, the only evidence presented by Actavis regarding
 motivation to combine was, at best, inconsistent. Remand
 Decision at 196–97. For example, Actavis presented expert
 testimony that a skilled artisan “would have been indiffer-
 ent” to and therefore not motivated to use a single peak
 profile. Id. at 197–98; see also id. at 197 (“[A]ccording to
 Actavis, its own expert established at trial that an artisan
 of ordinary skill would have been indifferent (i.e., would
 have lacked motivation) to use a formulation that produced
 a single peak profile.”); Appellant’s Br. 39 (“Expert testi-
 mony established that a skilled artisan would not have
 been concerned about the shape of the plasma curve[.]”).
 The same expert also testified that a single peak profile did
 not necessarily correlate with clinical effects, such as the
 claimed 12-hour duration or 45-minute onset. Remand De-
 cision at 197. Similarly, one of the inventors testified that
 there was no perceived benefit to having a single peak pro-
 file. Id. at 198. If anything, the district court concluded,
 this evidence is inconsistent with a motivation to combine
 the prior art references with a reasonable expectation of
 success. We see no error.
     In fact, the district court reasonably found that the
 prior art taught away from pursuing a liquid formulation
 with a single peak, 12-hour duration, and 45-minute onset.
 Id. at 200. For example, the district court credited testi-
 mony that early MPH formulations with single mean peak
 profiles were considered “‘robust failure[s]’ because of their
 inability to produce an early onset and extended duration
 effect.” Id. at 199. The district court also considered expert
Case: 21-1495    Document: 49      Page: 10    Filed: 07/07/2022




 10        TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.



 trial testimony that a single mean peak, 12-hour duration,
 and 45-minute onset were incompatible characteristics. Id.
 at 199–200. With a finite dosage of MPH, a formulator
 chooses between a medication with an early single mean
 peak and fast onset that will be metabolized quickly, and a
 medication that is absorbed slowly with a single mean peak
 later in time. Id. at 199–200. “So use of the single mean
 peak profile therefore can quickly achieve a 45-minute on-
 set but not a 12[-]hour effect, or can achieve a 12[-]hour
 effect but not an earlier onset.” Id. at 200. To achieve both
 an early onset and longer duration, a formulator would
 seek a concentration profile with two separate (bimodal)
 peaks. Id. Contrary to Actavis’s assertion that a formula-
 tion that produces a single mean peak profile would have
 been obvious to try, Appellant’s Br. 39–40, this evidence
 supports the district court’s conclusion that Actavis failed
 to show a skilled artisan would have been motivated to
 combine prior art references with these competing features
 to yield a single mean peak profile and that a skilled arti-
 san would have a reasonable expectation of success in pur-
 suing such an option. See Immunex Corp. v. Sandoz Inc.,
 964 F.3d 1049, 1067 (Fed. Cir. 2020) (affirming a district
 court’s finding of no motivation to combine where the dis-
 trict court “properly weighed the evidence presented and
 concluded as a matter of fact that a [skilled artisan] would
 be dissuaded from selecting or combining the components
 as claimed”); see also Rembrandt Wireless Techs., LP v.
 Samsung Elecs. Co., 853 F.3d 1370, 1379 (Fed. Cir. 2017).
     On appeal, Actavis also challenges the district court’s
 decision based on its purported failure to fully consider the
 disclosures in Scicinski. Appellant’s Br. 38–39. Actavis ar-
 gues that “[b]ecause Scicinski showed that early onset
 could be achieved with a single mean peak and extended
 duration, a skilled artisan would have been motivated to
 keep those features while accelerating onset to the stipu-
 lated 45-minute goal.” Id. at 39; see also id. at 42. But, as
 the district court found, Scicinski taught neither a liquid
Case: 21-1495    Document: 49       Page: 11    Filed: 07/07/2022




 TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.        11



 formulation nor a 45-minute onset. Remand Decision
 at 193–94. Scicinski would therefore need to be adapted to
 achieve the desired pharmacokinetic and pharmacody-
 namic properties recited in claim 20. The district court fur-
 ther explained that Scicinski did not supply any such
 motivation itself. Id. at 201–02. Experts described Scicin-
 ski as “aspirational” and “hypothetical” and noted that the
 reference “would be dismissed” by a skilled artisan. Id. We
 see no error in the district court’s finding that while Scicin-
 ski disclosed a formulation in the abstract, it did not set
 forth any pharmacokinetic or pharmacodynamic data or
 “offer any explanation” as to why the hypothetical formu-
 lation would achieve the disclosed properties. Id. It was
 therefore unclear whether Scicinski could even achieve the
 intended clinical effects for the disclosed formulation,
 much less provide a motivation to further adapt that hypo-
 thetical formulation to pursue the combination of elements
 recited in the claimed invention with a reasonable expecta-
 tion of success. Id.
     The district court also considered and rejected Actavis’s
 argument that U.S. Patent Pub. No. 2007/215,511 (Mehta)
 “taught an artisan of ordinary skill how to develop a liquid
 formulation of MPH with a single mean peak [pharmacoki-
 netic] profile, 12-hour duration, and 45-minute onset.” Id.
 at 199. The district court found that while Mehta generally
 provides that adjusting the ratios of formulation compo-
 nents can affect pharmacokinetic and pharmacodynamic
 attributes, Mehta’s teachings are at too high a level of gen-
 erality and thus do not “teach or suggest that one can sim-
 ultaneously achieve the desired early onset and extended
 duration of effect while maintaining a single peak [phar-
 macokinetic] profile.” Id. Mehta therefore does not supply
 a motivation to combine with a reasonable expectation of
 success. Id. Actavis has not shown that the district court
 clearly erred.
     Further confirming the district court’s conclusion is ev-
 idence that there was a long-felt, unmet need for a liquid
Case: 21-1495    Document: 49       Page: 12    Filed: 07/07/2022




 12         TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.



 formulation having the claimed pharmacokinetic and phar-
 macodynamic properties. Id. at 200–01. Since the devel-
 opment of MPH in the 1950s, none of the many iterations
 accomplished the desired liquid formulation with both an
 early onset and extended release. Id.
     Because the district court’s fact-findings are not clearly
 erroneous and we see no legal error in the analysis, we af-
 firm the district court’s decision that claim 20 of the ’765
 patent would not have been obvious over the asserted ref-
 erences based on lack of evidence of a motivation to com-
 bine with a reasonable expectation of success.
                     2. Early Tmax Claims
     The district court found that Actavis’s arguments re-
 garding motivation to combine with a reasonable expecta-
 tion of success were similarly lacking for the group of
 claims directed to a Tmax of about 4 to 5.25 hours but not a
 45-minute onset. For this group of claims, Actavis again
 relied on Scicinski disclosing the claimed formulation. Id.
 at 201. However, as described above, Scicinski did not dis-
 close a liquid formulation for which there was a long-felt
 unmet need, and Scicinski presented only a hypothetical
 formulation without any data or explanation for why or
 how a formulation with the claimed limitations could be
 accomplished. See id. at 202 (“Scicinski did not offer any
 explanation about why he thought his formulation could
 achieve a combined single mean peak with 12-hour dura-
 tion and a Tmax range of about 4 to 5.25 hours.”). Accord-
 ingly, we also affirm the district court’s decision that claim
 6 of the ’765 patent, claim 4 of the ’033 patent, and claims
 15, 16, and 20 of the ’390 patent would not have been obvi-
 ous because the district court did not clearly err in finding
 that Actavis failed to show a motivation to combine with a
 reasonable expectation of success.
Case: 21-1495    Document: 49       Page: 13    Filed: 07/07/2022




 TRIS PHARMA, INC.   v. ACTAVIS LABORATORIES FL, INC.       13



         3. 45-Minute Onset and Early Tmax Claims
     Because the parties agree that whether claim 10 of the
 ’033 patent, claiming both a 45-minute onset and the early
 Tmax range, would have been obvious rises and falls with
 the obviousness determinations of the other two claim
 groups, we affirm the district court’s decision that claim 10
 would not have been obvious. Appellant’s Br. 58–59; Ap-
 pellee’s Br. 59–60; Remand Decision at 203.
                          CONCLUSION
     We have considered Appellant’s remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, we affirm.
                          AFFIRMED